Douglas, J.,
dissenting. Because I believe that a judgment of- acquittal granted pursuant to Crim. R. 29(C) is not a “final verdict” within the meaning of R.C. 2945.67(A) and, hence, is appealable by the state, I respectfully dissent.
In concluding that the trial court’s judgment is a “final verdict,” the majority misses a crucial point — a point which I believe is dispositive. Courts do not render verdicts. Courts render judgments. Black’s Law Dictionary (5 Ed. 1979) 1398, defines “verdict” as “[t]he formal decision or finding made by a jury * * *.” ( Emphasis added.) Nowhere in the lengthy definitions of the term “verdict” and of the various kinds of verdicts is a finding or decision by the court characterized as a “verdict.”
In construing statutes, courts must give the words their plain, ordinary meaning unless the legislature has clearly evinced a contrary intention. Coventry Towers, Inc. v. Strongsville (1985), 18 Ohio St. 3d 120, 122, 18 OBR 151, 152, 480 N.E. 2d 412, 414. In today’s decision, the common, ordinary meaning of the word “verdict” escapes the notice of the majority, resulting in a clearly erroneous interpretation of the relevant statute. The legislature could easily have used the word “judgment” in place of or in addition to the term “verdict” if that had been its intention. Instead, the statute refers only to verdicts, and this court may not assume that judgments are also encompassed in the statute’s purview. I, therefore, take vigorous exception to this court’s insertion of the term “judgment” when the statute refers only to verdicts.
The majority’s confusion stems partly from the unfortunate misuse of the term “directed verdict” in State v. Keeton (1985), 18 Ohio St. 3d 379, 18 *37OBR 434, 481 N.E. 2d 629. Paragraph two of the syllabus of Keeton reads:
“A directed verdict of acquittal by the trial judge in a criminal case is a ‘final verdict’ within the meaning of R.C. 2945.67(A) which is not ap-pealable by the state as a matter of right or by leave to appeal pursuant to that statute.”
This language is inaccurate. The term “directed verdict of acquittal” is a misnomer. A directed verdict is properly applicable only in civil actions under Civ. R. 50(A). The .Criminal Rules make no mention of a “directed verdict.” Crim. R. 29 provides only for entry of a “judgment of acquittal” (emphasis added) in the event the evidence is insufficient to sustain a conviction. The motion herein was made pursuant to Crim. R. 29(C), which states:
“* * * If a jury returns a verdict of guilty or is discharged without having returned a verdict, a motion for judgment of acquittal may be made or renewed within fourteen days after the jury is discharged or within such further time as the court may fix during the fourteen day period. If a verdict of guilty is returned, the court may on such motion set aside the verdict and enter judgment of acquittal. If no verdict is returned, the court may enter judgment of acquittal. * * *” (Emphasis added.)
Setting aside the verdict and entering a contrary judgment is materially different from directing a verdict. By directing a verdict, the trial court essentially “directs” the jury to render a particular verdict. This is not the procedure in a criminal case. No provision is made for “directing a verdict” in the Criminal Rules. The misuse of the term “directed verdict of acquittal” in Keeton contributes directly to the majority’s confused interpretation of the term “verdict” as used in R.C. 2945.67, as is evidenced by the majority’s overt reliance on Keeton.
Thus, I would hold that a judgment of acquittal entered pursuant to a motion under Crim. R. 29(C) cannot be a “final verdict” within the meaning of R.C. 2945.67(A) and is therefore appealable by the state.
As explained by Justice Holmes in his dissent to today’s decision, a holding that the judgment by the trial court granting relator’s motion for judgment of acquittal following the jury’s guilty verdict is appealable by the state would not offend the constitutional prohibition against double jeopardy. See, e.g., United States v. Wilson (1975), 420 U.S. 332. Where the state’s success on appeal would result only in the reinstatement of the guilty verdict and not in retrial, appeal by the state does not place the defendant in jeopardy twice. Thus, the Double Jeopardy Clause is not even called into play.
If the appeal by the state were allowed to proceed in this case, as clearly it should, the court of appeals may agree to hear the appeal but is not obliged to do so under R.C. 2945.67(A), which states:
“A prosecuting attorney, village solicitor, city director of law, or the attorney general may appeal as a matter or [of] right any decision of a trial court in a criminal case, or any decision of a juvenile court in a delinquency case, which decision grants a motion to dismiss all or any part of an indictment, complaint, or information, a motion to suppress evidence, or a motion for the return of seized property or grants post conviction relief pursuant to sections 2953.21 to 2953.24 of the Revised Code, and may appeal by leave of the court to which the appeal is taken any other decision, except the final verdict, of the trial court in a *38criminal case or of the juvenile court in a delinquency case.”
Since the entry of a judgment of acquittal is not among the matters enumerated which constitute the basis for an appeal as of right, it falls in the category of “any other decision” and is appealable only “by leave of the court to which the appeal is taken.” Since the exception making final verdicts unappealable does not apply to the judgment herein as discussed supra, I would deny the writ of prohibition and permit the court of appeals to exercise its discretion in determining whether to grant the state leave to appeal in this case.
Holmes, J., concurs in the foregoing dissenting opinion.